-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 11/27/2020.
Any rejection from the previous office action, which is not restated here, is withdrawn.
	Status of the claims
Claims 1-3, 7-9, 11-13, 15, 20, 22, 24, 26-28, 30-32, 37 are pending in the application.  Claims 1, 3, 7, 9, 22, 30 have now been amended. Claims 38-39 are new claims. Claims 1-3, 7-9, 11-13, 15, 20, 22, 24, 26-28, 30-32, 37-39 are now pending and are presented for examination on the merits.
	  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-9, 13, 15, 20, 22, 24, 26-28, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 449,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘259 comprise overlapping subject matter.
The claims of US ‘259 are drawn to a peptide-based nanofiber comprising a plurality of peptides, wherein each peptide comprises a methoxypolyethylene glycol (mPEG) polymer, GSH, and a self-assembling domain comprising the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), which inherently includes domains consisting of KLDLKLDLKLDLK (SEQ ID NO: 1) wherein the self-assembling domain is interspersed between GSH and the mPEG polymer, wherein each amino acid of SEQ ID NO: 1 is an L-amino acid.  Dependent claims include the limitations: “wherein the mPEG polymer is located at the N-terminus of each peptide”; “wherein the mPEG polymer has a molecular weight from 1 kDa to 5 kDa”. 
plurality of peptides comprises a first methoxypolyethylene glycol (mPEG) polymer, a first fluorophore, and a first self-assembling domain comprising the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), wherein the first self-assembling domain is interspersed between the first fluorophore and the first mPEG polymer, 
wherein each amino acid of SEQ ID NO: 1 is an L-amino acid; and wherein each peptide of the second plurality of peptides comprises a second methoxypolyethylene glycol (mPEG) polymer, GSH and a second self-assembling domain comprising the sequence KLDLKLDLKLDLK (SEQ ID NO: 1). Dependent limitations include: “wherein the molar ratio of the first plurality of peptides to the second plurality of peptides is 4:1, 5:1, 6:1, 7:1, 8:1, 9:1, 10:1, 11:1, 12:1, 13:1, 14:1, 15:1, 16:1, 17:1, 18:1, 19:1, 
20:1, 25:1, 30:1, 40:1, or 50:1”. Another independent claim is drawn to a peptide-based nanofiber comprising a mixture of a first plurality of peptides, a second plurality of peptides, and a third plurality of peptides, wherein each peptide of the first plurality of peptides comprises a first methoxypolyethylene glycol (mPEG) polymer, a first fluorophore, and a first self-assembling domain comprising the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), which inherently contains domains consisting of the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), wherein the first self-assembling domain is interspersed between the first fluorophore and the first mPEG polymer, wherein each amino acid of SEQ ID NO: 1 is an L-amino acid;  wherein each peptide of the second plurality of peptides comprises a second methoxypolyethylene glycol (mPEG) polymer, and a second self-assembling domain comprising the sequence KLDLKLDLKLDLC (SEQ ID NO: 11);  and wherein each peptide of the third plurality of peptides comprises a third methoxypolyethylene glycol (mPEG) polymer, GSH and a third self-assembling domain comprising the sequence KLDLKLDLKLDLK (SEQ ID NO: 1). Dependent claims include the limitations: “wherein the molar ratio of the third plurality of peptides to the first and second plurality of peptides is 1:49, 2:48, 3:47, 4:46, 5:45, 6:44, 7:43, 8:42, 9:41, or 10:40”; “ wherein the molar ratio of the first 
from the group consisting of antibodies, polymers, and peptide moieties”; “wherein the peptide moieties are selected from the group consisting of Bombesin (BBN), Somatostatin, Allatostatin 1, Follicle-stimulating hormone analog FSH-33, LyP-1 peptide, Fibroblast growth factor analogs, Hepatocarcinoma targeting peptide, Peptide GFE, Epidermal Growth Factor, cetuximab, RGD tripeptide, CendR peptide, peptide F3, alpha-MSH peptide, Enterotoxin (STh), cyclic decapeptide CGLIIQKNEC (SEQ 
ID NO: 6), WIFPWIQL (SEQ ID NO: 7) peptide, CREKA (SEQ ID NO: 8) peptide, IPLVVPL (SEQ ID NO: 9) peptide, KTLLPTP (SEQ ID NO: 10) peptide, and antitumor-antibody-derived peptides”; “a carrier complex comprising a therapeutic or diagnostic agent conjugated to a peptide-based nanofiber of claim 6”; “wherein the therapeutic agent is selected from the group consisting of 13-cis-Retinoic Acid, 2-Chlorodeoxyadenosine, 5-Azacitidine, 5-Fluorouracil, 6-Mercaptopurine, 6-Thioguanine, actinomycin-D, adriamycin, aldesleukin, alemtuzumab, alitretinoin, all-transretinoic acid, alpha interferon, altretamine, 
amethopterin, amifostine, anagrelide, anastrozole, arabinosylcytosine, arsenic trioxide, amsacrine, aminocamptothecin, aminoglutethimide, asparaginase, azacytidine, Bacillus calmette-guerin (BCG), bendamustine, bevacizumab, bexarotene, bicalutamide, bortezomib, bleomycin, busulfan, calcium leucovorin, citrovorum factor, capecitabine, canertinib, carboplatin, carmustine, cetuximab, chlorambucil, cisplatin, cladribine, cortisone, cyclophosphamide, cytarabine, darbepoetin alfa, dasatinib, daunomycin, decitabine, denileukin diftitox, dexamethasone, dexasone, dexrazoxane, dactinomycin, daunorubicin, decarbazine, docetaxel, doxorubicin, doxil, aldoxorubicin, doxifluridine, edrecolomab, eniluracil, epirubicin, epoetin alfa, erlotinib, everolimus, exemestane, estramustine, etoposide, filgrastim, fluoxymesterone, fulvestrant, flavopiridol, floxuridine, fludarabine, fluorouracil, flutamide, gefitinib, gemcitabine, gemtuzumab ozogamicin, goserelin, granulocyte-colony stimulating factor, 
leucovorin, leuprolide, liposomal Ara-C, lomustine, mechlorethamine, megestrol, melphalan, mercaptopurine, mertansine, mesna, methotrexate, methylprednisolone, mitomycin C, mitotane, mitoxantrone, nelarabine, nilutamide, octreotide, oprelvekin, oxaliplatin, paclitaxel, pamidronate, pemetrexed, panitumumab, PEG Interferon, pegaspargase, pegfilgrastim, PEG-L-asparaginase, pentostatin, plicamycin, prednisolone, prednisone, procarbazine, raloxifene, rituximab, romiplostim, ralitrexed, sapacitabine, sargramostim, satraplatin, sorafenib, sunitinib, semustine, streptozocin, tamoxifen, tegafur, tegafur-uracil, temsirolimus, temozolamide, teniposide, thalidomide, thioguanine, thiotepa, topotecan, toremifene, tositumomab, trastuzumab, trastuzumab emtansine, 
tretinoin, trimitrexate, alrubicin, vincristine, vinblastine, vindestine, vinorelbine, vorinostat, and zoledronic acid”; “wherein the diagnostic agent is a nanoparticle, a radioactive substance, a dye, a fluorescent compound, a contrast agent, a bioluminescent compound, an enzyme, or an enhancing agent”; “a method for delivering a therapeutic or diagnostic agent to a cancerous cell, the method comprising contacting the cell with the carrier complex of claim 11”; “a method for delivering a therapeutic or diagnostic agent to a cancerous cell in a subject in need thereof comprising administering to the subject an effective amount of the carrier complex of claim 11”; “wherein the subject is diagnosed with breast cancer, brain cancer, ovarian cancer, or prostate cancer”; “wherein the subject is human”: “wherein the peptide-based nanofiber is administered orally, topically, intranasally, systemically, locally intramuscularly, intravenously, subcutaneously, intracerebroventricularly, 
intrathecally, intratumorally, transdermally or with iontophoresis”; “wherein the first fluorophore 
is FITC, TAMRA, or Cy5.5.” Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “wherein the peptide-based nanofiber has a length from 50 nm to 400 nm” and “wherein the peptide-based nanofiber has a length from 50 nm to 400 nm” has not been expressly taught by the claims of US’259, however the components appear to be the same. Further, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ nanofiber length in nm (within the claimed composition) differs and, if so, to what extent, from that of the discussed patent.  Therefore, with the showing of the reference, the burden of establishing non-anticipation and non-obviousness by objective evidence is shifted to the Applicants. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 2, 11-12, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 449,259 in view of King (US2004/0229338).
US ‘259 is relied upon as above.
US ‘259 does not claim interspersing hexalysine among the fluorophore and the mPEG moieties.
King teaches an effector molecule which can be active against tumors and can be fused to a ferry peptide. Ferry peptides used in fusion proteins have been shown to facilitate the delivery of a polypeptide or peptide of interest to virtually any cell within diffusion limits of its production or introduction. Accordingly, engineering attenuated tumor-targeted bacteria to express fusion proteins 
It would have been obvious to add hexalysine, e.g., for purification and/or internalization to the claimed peptides of US ‘259. One of ordinary skill in the art would have been motivated to do so for purification and/or internalization of the therapeutic peptides, e.g., in the treatment of breast cancer. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that it would have been desirable to enhance the ability of the peptide conjugates to be internalized by tumor cells.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 449,259 in view of King (US2004/0229338) and Ross (Drug News Perspect, 2009).
US ‘259 and King are relied upon as above.
Neither reference expressly teaches the breast cancer being HER2-positive breast cancer.

It would have been obvious to one of ordinary skill in the art to treat HER2 positive cancer. One of ordinary skill in the art would have been motivated to do so because HER2 positive breast cancer which accounts for approximately 20% of newly diagnosed breast cancers, as taught by Ross. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the US patent ‘259 does not limit the types of breast cancers to be treated.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim Objections
s 3, 9 are objected to because of the following informalities:  The structure for Cy5.5 is blurry and illegible.  Appropriate correction is required.
Conclusion
	No claim is currently allowed. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 02/2021